DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 	(1) “a heat source for supplying heat to cook cooking object” in claim 1.
a smart controller for receiving the detected temperature from the sensor to check proper temperature according cooking object and control the intensity of the heat source” in claim 1.
 	(3) “a progress step alarm unit guiding a measure to be taken over time” in claims 3 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(1) “a heat source” (claim 1 at line 2) is interpreted as “using gas as fuel like gas range” (para.0041 of instant publication application.
(2) “a smart controller” (claim 1 at line 6) is interpreted as “a temperature scale (fig.2, 200), an indicator (fig.2, 210), a general or special purpose computer (para.0035, i.e., smart controller includes … a cooking step and Para.0036, i.e., the smart controller 200 receives a value measured in the temperature sensor and checks a result of matching the appropriate temperature of the cooking object to transmit the checked matching result to a plurality of users as a user group) and “a wireless device such as Bluetooth and/or WiFi communication device” (para.0036 and 0040). 
See In re Dossel, i.e., applicant does not require to say "processor or computer" to define the structure. Clearly, a unit which receives digital data, performs complex mathematical computations and outputs the results to a display must be implemented by or on a general or special purpose computer (although it is not clear why the written description does not simply state "computer" or some equivalent phrase). In this case, a 
(3) “a progress step alarm unit” (Claim 3 at line 15-16 and Claim 6 at line 8) is interpreted as “a green light device for emitting green light” (para0059 and fig.8, 417).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Chin et al. (US 2016/0037966), Reischmann (US 2017/0332841) and Vengroff (US 2017/0238751).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, when the temperature of the grill is not the proper temperature according to the cooking object, the smart controller generates a signal to the user group and the controller so that the user group directly adjusts the temperature of the grill or the controller automatically controls the intensity of the heat source to the proper temperature according to the cooking object.

 	However, Chin et al. does not show when the temperature of the grill is not the proper temperature according to the cooking object, the smart controller generates a signal to the user group and the controller so that the user directly adjust the grill temperature or the controller automatically controls the intensity of the heat source to the proper temperature according to the cooking object.
 	Reischmann teaches monitoring the cooking temperature and generate an alert when temperature is reached for the at least one food item (fig.4 and abstract). Vengroff teaches wirelessly controlled cooking system having a processor configured to adjust the amount of energy provided by the heat source based on the indication of the first temperature associated with the cooking recipe and the indication of the current temperature (abstract).  However, the combination of Chin, Reischmann and Vengroff is silent in regards to the above claim limitations. 
Examiner’s Comment
 	 (1) With respect to 35 USC 112, applicant amends the claim 1, 3-4 and 6. The amendment to claims overcome 35 USC 112 rejections. Thus, 35 USC 112 rejections have been withdrawn.
 	 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JIMMY CHOU/Primary Examiner, Art Unit 3761